
	

115 HR 1457 : To establish requirements for use of a driver’s license or personal identification card by certain financial institutions for opening an account or obtaining a financial product or service, and for other purposes.
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1457
		IN THE SENATE OF THE UNITED STATES
		January 30, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To establish requirements for use of a driver’s license or personal identification card by certain
			 financial institutions for opening an account or obtaining a financial
			 product or service, and for other purposes.
	
	
		1.Making online banking initiation legal and easy
 (a)DefinitionsIn this section: (1)AffiliateThe term affiliate has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).
 (2)Driver's licenseThe term driver's license means a license issued by a State to an individual that authorizes the individual to operate a motor vehicle on public streets, roads, or highways.
 (3)Federal bank secrecy lawsThe term Federal bank secrecy laws means— (A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);
 (B)section 123 of Public Law 91–508 (84 Stat. 1116); and (C)subchapter II of chapter 53 of title 31, United States Code.
 (4)Federally recognized Indian TribeThe term federally recognized Indian Tribe has the meaning given the term by the Secretary of the Interior under section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)).
 (5)Financial institutionThe term financial institution means— (A)an insured depository institution;
 (B)an insured credit union; or (C)any affiliate of an insured depository institution or insured credit union.
 (6)Financial product or serviceThe term financial product or service has the meaning given the term in section 1002(15) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481(15)).
 (7)Insured credit unionThe term insured credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (8)Insured depository institutionThe term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (9)Online serviceThe term online service means any Internet-based service, such as a Web site or mobile application. (10)Personal identification cardThe term personal identification card means an identification document issued by a State, local government, or federally recognized Indian Tribe to an individual solely for the purpose of identification of that individual.
 (11)Personal informationThe term personal information means the information displayed on or electronically encoded on a driver’s license or personal identification card that is reasonably necessary to fulfill the purpose and uses permitted by subsection (b).
 (12)StateThe term State means any State, commonwealth, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, or the United States Virgin Islands.
 (13)ScanThe term scan means the act of using a device or software to decipher, in an electronically readable format, personal information displayed on or electronically encoded on a driver’s license or personal identification card.
				(b)Use of a driver's license or personal identification card
 (1)In generalWhen an individual initiates a request through an online service to open an account with a financial institution or obtain a financial product or service from a financial institution, the financial institution may record personal information from a scan of the driver’s license or personal identification card of the individual, or make a copy or receive an image of the driver’s license or personal identification card of the individual, and store or retain such information in any electronic format for the purposes described in paragraph (2).
 (2)Uses of informationExcept as required to comply with Federal bank secrecy laws, a financial institution may only use the information obtained under paragraph (1)—
 (A)to verify the authenticity of the driver’s license or personal identification card; (B)to verify the identity of the individual; and
 (C)to comply with a legal requirement to record, retain, or transmit the personal information in connection with opening an account or obtaining a financial product or service.
 (3)Deletion of imageA financial institution that makes a copy or receives an image of a driver’s license or personal identification card of an individual in accordance with paragraph (1) shall, after using the image for the purposes described in paragraph (2), permanently delete, within a reasonable amount of time—
 (A)any image of the driver’s license or personal identification card, as applicable; and (B)any copy of any such image.
 (c)Disclosure of personal informationNothing in this section shall be construed to amend, modify, or otherwise affect any State or Federal laws that govern a financial institution’s disclosure and security of personal information that is not publicly available.
 (d)Relation to State lawThe provisions of this section shall preempt and supersede any State law that conflicts with a provision of this section, but only to the extent of such conflict.
			
	Passed the House of Representatives January 29, 2018.Karen L. Haas,Clerk
